 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUNG DUONG NGUON,                                  No. 2:18-CV-2896-JAM-DMC-P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is respondent’s

19   motion to dismiss (ECF No. 12).

20
21                                        I. BACKGROUND

22          A.      State Court Proceedings

23                  Petitioner was convicted in 1997 of kidnaping, carjacking, and robbery and

24   sentenced to life plus 3 years with the possibility of parole. See ECF No. 1, pg. 2. On

25   September 7, 2017, the Board of Parole Hearings denied parole and deferred further parole

26   consideration for three years. See id. at 11. Petitioner filed a state habeas action in the Los

27   Angeles County Superior Court challenging the denial of parole, which was denied on

28                                                   1 of Appeal for the Third Appellate
     March 6, 2018. See id. at 7-8. The California Court
 1   District also denied habeas relief, explaining that petitioner should have filed in the Second

 2   Appellate District. See ECF No. 1, pg. 9. The California Supreme Court denied habeas

 3   relief with a citation to People v. Duvall, 9 Cal. 4th 464, 474 (holding that a petition for writ

 4   of habeas corpus must include copies of reasonably available evidence). See ECF No. 1, pg.

 5   10.

 6          B.      Current Federal Petition

 7                  This case proceeds on the original petition, filed on September 11, 2018. See

 8   ECF No. 1. Petitioner raises two grounds for relief:

 9                  Ground 1        The Board denial of my parole violate (sic) constitutional
                                    disproportionality of my imprisonment, since such excessive
10                                  confinement violates the cruel and unusual clause. . . . as it
                                    deny (sic) my statutory entitlement to a uniform and
11                                  proportionate sentence, which resulted in the imposition of ex
                                    post facto punishment.
12
                    Ground 2        The Board illegally denied me to present favorable evidence in
13                                  the hearing as they deliberately cited older records to make it
                                    look like I am currently dangerous when in actuality I am not,
14                                  which I have been disciplinary free for many years. Thus,
                                    their denial violates procedural protections guaranteed by the
15                                  Due Process Clause.
16                  ECF No. 1, pgs. 3-4.
17

18                                            II. DISCUSSION

19                  In his motion to dismiss, respondent argues: (1) the petition must be dismissed

20   because it contains unexhausted claims; and (2) the petition must be dismissed because it contains
21   claims that are not cognizable on federal habeas review.

22          A.      Exhaustion

23                  Under 28 U.S.C. § 2254(b), the exhaustion of available state remedies is required

24   before claims can be granted by the federal court in a habeas corpus case. See Rose v. Lundy,

25   455 U.S. 509 (1982); see also Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir. 2003); Hunt v. Pliler,

26   336 F.3d 839 (9th Cir. 2003).1 The exhaustion doctrine is based on a policy of federal and state
27
            1
                   Claims may be denied on the merits notwithstanding lack of exhaustion. See 28
28                                                 2
     U.S.C. § 2254(b)(2).
 1   comity, designed to give state courts the initial opportunity to correct alleged constitutional

 2   deprivations. See Picard v. Connor, 404 U.S. 270, 275 (1971); see also Rose, 455 U.S. at 518.

 3   “A petitioner may satisfy the exhaustion requirement in two ways: (1) by providing the highest

 4   state court with an opportunity to rule on the merits of the claim . . .; or (2) by showing that at the

 5   time the petitioner filed the habeas petition in federal court no state remedies are available to the

 6   petitioner and the petitioner has not deliberately by-passed the state remedies.” Batchelor v.

 7   Cupp , 693 F.2d 859, 862 (9th Cir. 1982) (citations omitted). Exhaustion is not a jurisdictional

 8   requirement and the court may raise the issue sua sponte. See Simmons v. Blodgett, 110 F.3d 39,

 9   41 (9th Cir. 1997).

10                  Regardless of whether the claim was raised on direct appeal or in a post-conviction

11   proceeding, the exhaustion doctrine requires that each claim be fairly presented to the state’s

12   highest court. See Castille v. Peoples, 489 U.S. 346 (1989). Although the exhaustion doctrine

13   requires only the presentation of each federal claim to the highest state court, the claims must be

14   presented in a posture that is acceptable under state procedural rules. See Sweet v. Cupp, 640

15   F.2d 233 (9th Cir. 1981). Thus, an appeal or petition for post-conviction relief that is denied by

16   the state courts on procedural grounds, where other state remedies are still available, does not

17   exhaust the petitioner’s state remedies. See Pitchess v. Davis, 421 U.S. 482, 488 (1979); Sweet,

18   640 F.2d at 237-89.2

19                  In this case, the California Supreme Court’s citation to People v. Duvall indicates

20   that petitioner failed to present his claims to the state’s highest court in a procedurally adequate
21   way. Thus, the state habeas petition was not properly presented and, as such, it did not exhaust

22   his state court remedies. See Milan v. Marshall, 677 F. Supp. 2d 1217, 1220 (C.D. Cal. 2009).

23   Because petitioner’s claims challenging the denial of parole in September 2017 are not exhausted,

24   the petition must be dismissed.

25   ///

26
            2
                     This situation of procedural deficiency is distinguishable from a case presented to
27   the state court using proper procedures but where relief on the merits is precluded for some
     procedural reason, such as untimeliness or failure3to raise the claim on direct appeal. The former
28   represents an exhaustion problem; the latter represents a procedural default problem.
 1          B.      Cognizability

 2                  Reversing the Ninth Circuit’s decision in Hayward v. Marshall, 603 F.3d 546 (9th

 3   Cir. 2010) (en banc), the United States Supreme Court recently observed:

 4                  Whatever liberty interest exists [in parole] is, of course, a state interest.
                    There is no right under the Federal Constitution to be conditionally
 5                  released [on parole] before the expiration of a valid sentence, and the States
                    are under no duty to offer parole to their prisoners. Id. at 7. When,
 6                  however, a State creates a liberty interest, the Due Process Clause requires
                    fair procedures for its vindication – and federal courts will review the
 7                  application of those constitutionally required procedures. . . .
 8                  Swarthout v. Cooke, 562 U.S. ___, 131 S. Ct. 859, 862 (2011) (per curiam) (citing
                    Greenholtz v. Inmates of Neb. Penal and Correctional Complex, 442 U.S. 1, 7
 9                  (1979)) (emphasis in original).
10   The Court held:

11                  . . . In the context of parole, we have held that the procedures required are
                    minimal. In Greenholtz, we found that a prisoner subject to a parole statute
12                  similar to California’s received adequate process when he was allowed an
                    opportunity to be heard and was provided a statement of the reasons why
13                  parole was denied. 442 U.S. at 16. “The Constitution,” we held, “does not
                    require more.” Ibid. Cooke and Clay received at least this amount of
14                  process: They were allowed to speak at their parole hearings and to contest
                    the evidence against them, were afforded access to their records in
15                  advance, and were notified as to the reasons why parole was denied.
                    (citations omitted).
16
                    That should have been the beginning and the end of the federal habeas
17                  courts’ inquiry into whether Cook and Clay received due process. . . .
18                  Id.
19   The Court added that “[n]o opinion of ours supports converting California’s ‘some evidence’ rule

20   into a substantive federal requirement” and “. . . it is no federal concern . . . whether California’s
21   ‘some evidence’ rule of judicial review (a procedure beyond what the Constitution demands) was

22   correctly applied” because “a ‘mere error of state law’ is not a denial of due process.” Id. at 862-

23   63 (citing Engle v. Isaac, 456 U.S. 107, 121, n.21 (1982)). Thus, in cases challenging the denial

24   of parole, the only issue subject to federal habeas review is whether the inmate received the

25   procedural due process protections of notice and an opportunity to be heard. There is no other

26   clearly established federal constitutional right in the context of parole.
27   ///

28   ///                                                 4
 1                  In this case, petitioner does not contend he was denied the basic Greenholtz

 2   protections of notice and an opportunity to be heard. Because the federal constitution requires

 3   nothing more in the parole context, petitioner fails to raise any cognizable federal habeas claim

 4   relating to the denial of parole the petition must be denied.

 5

 6                                          III. CONCLUSION

 7                  Based on the foregoing, the undersigned recommends that respondent’s motion to

 8   dismiss (ECF No. 12) be granted.

 9                  These findings and recommendations are submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   after being served with these findings and recommendations, any party may file written objections

12   with the court. Responses to objections shall be filed within 14 days after service of objections.

13   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16

17   Dated: July 9, 2019
                                                            ____________________________________
18                                                          DENNIS M. COTA
19                                                          UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28                                                      5
